Citation Nr: 0017817	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
DDDR pacemaker, secondary to bradycardia, currently evaluated 
as 30 percent disabling.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for stroke.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served in excess of 20 years of service and 
retired in September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  In the August 1996 
rating decision, the RO increased the evaluation of the 
veteran's service-connected status post DDDR pacemaker (heart 
disability) to 30 percent, effective September 1, 1996.  In 
the March 1997 rating action, the RO denied, as not well 
grounded, the veteran's claims of entitlement to service 
connection for sleep apnea and a stroke.  The veteran timely 
appealed these determinations to the Board.

When this matter was previously before the Board in September 
1999, the Board observed that, in his June 1997 Substantive 
Appeal (on VA Form 9, Appeal to the Board), the veteran had 
requested a hearing before a Member of the Board.  In 
addition, because he had failed to respond to the Board's 
prior inquiries regarding whether he still wished to be 
afforded such a hearing, and if so, whether he wished to 
testify before a Member of the Board at a hearing held in 
Washington, DC, or at the local VA office, the Board remanded 
this matter to clarify the veteran's intentions.  Thereafter, 
in a signed statement, the veteran indicated that he no 
longer wished to be afforded a Board hearing.  The veteran's 
request for a Board hearing has thus been withdrawn.  See 38 
C.F.R. § 20.704(e) (1999).

In addition, in an October 1996 statement, the veteran 
essentially asserted that he was unable to work due to his 
service-connected disabilities.  The Board interprets this 
statement as an informal claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  To date, this issue has not 
been considered and it is referred to the RO for appropriate 
action and development.

The Board's decision on the plausibility of the veteran's 
claims of entitlement to service connection for sleep apnea 
and for a stroke is set forth below.  The latter claim, along 
with his appeal for an increased rating for his service-
connected heart disability, are addressed in the REMAND 
following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for sleep 
apnea is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for stroke 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for sleep 
apnea is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for stroke 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question is whether the veteran has presented 
well-grounded claims.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  For the reasons discussed below, the Board finds 
that the claim for sleep apnea is not well grounded.  The 
claim for stroke, however, is well grounded.  

For a claim for secondary service connection to be well 
grounded, there must be evidence of:  (1) a current 
disability (a medical diagnosis); (2) competent medical 
evidence suggesting that the claimed secondary condition was 
either caused or aggravated by a service-connected disability 
the (lay or medical evidence); and (3) a nexus (that is, a 
link or a connection) between the in-service injury or 
aggravation and the current disability.  See Anderson v. 
West, 12 Vet. App. 491, 496 (1999); Velez v. West, 11 Vet. 
App. 148, 158 (1998).  Because a lay person does not possess 
the appropriate medical training and expertise necessary to 
render a competent opinion on a medical matter (such as the 
cause(s) of, or diagnoses for, his claimed secondary 
conditions), lay statements and testimony, standing alone, 
cannot serve as a sufficient predicate upon which to grant 
service connection.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  In determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of the 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, regulations 
provide that service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury. .. " 38 C.F.R. 
§ 3.310(a) (1999); Harder v Brown, 5 Vet. App. 183, 187-89 
(1993).  That regulation has been interpreted to permit 
service connection the degree of aggravation to a nonservice-
connected disorder that is proximately due to or the result 
of a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Under such circumstances, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id. 

Sleep apnea

As for sleep apnea, the veteran meets the first prong because 
he has been diagnosed as having sleep apnea.  In March 1996, 
he complained of snoring and increased napping and sleep labs 
and a sleep study were considered.  In May 1996, a sleep 
study was scheduled for the next month after he made 
continued complaints of fatigue.  In September 1996, an 
impression of obstructive sleep apnea (OSA) was made.  He was 
seen in the ENT clinic later that month and the assessment 
was OSA and deviated nasal septum.  It was noted that 
continuous positive airway pressure (CPAP) was started with 
good results.  There was a decrease in daytime napping and a 
decrease in night snoring.  However, the veteran wanted 
surgical correction.  In December 1996, he underwent 
uvulopalatopharyngoplasty (UPPP) and septoplasty. 

The second prong requires lay or medical evidence of the 
disability incurred or aggravated in service.  That also has 
been established.  The veteran testified at a personal 
hearing testimony before a hearing officer at the RO in 
November 1997.  His testimony indicated that he was diagnosed 
with sleep apnea in 1996 and that he had this condition since 
the 1980's wherein he would stop breathing when he was 
sleeping.  The veteran's testimony provides sufficient lay 
evidence and the second prong has been met.  

As noted above, however, the third prong requires a link 
between the current disability and the in-service injury or 
aggravation.  Competent medical evidence is required to 
satisfy this third prong.  That has not been presented in 
this case.  There is evidence that he has been diagnosed with 
OSA.  However, the veteran's testimony is the only evidence 
that presents a link between the current disability and 
service incurrence.  The veteran is not equipped to provide 
this link as medical evidence is required to establish this 
prong necessary for a well grounded claim.  As related in 
Espiritu, lay persons, who are untrained in the field of 
medicine or science, cannot provide competent evidence as to 
the etiology of a disability.  Service medical records are 
devoid of findings, treatment, or diagnosis of sleep apnea.  
Based on the foregoing, a well-grounded claim for service 
connection for sleep apnea is not established.  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well grounded claim of entitlement to secondary service 
connection for sleep apnea and the claim must be denied on 
that basis.  See 38 U.S.C.A. § 5107(a).  The Board notes 
that, in the absence of a well-grounded claim, VA is under no 
duty to assist the veteran in the development of the facts 
pertinent to the claim, Grivois v. Brown, 6 Vet. App. 136, 
140 (1994), including having the veteran undergo an 
additional examination, Yabut v. Brown, 6 Vet. App. 79 
(1994).  Furthermore, the Board is not aware of the existence 
of any evidence, which, if obtained, would render the claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The Board views its (and the RO's) discussion above as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for secondary service 
connection for the claimed disability, and the reasons why 
the current claim is inadequate.  See Robinette, 8 Vet. 
App. 69, 77-78 (1995).

Stroke

As for the veteran's claim of service connection for stroke, 
the veteran claims that he had a stroke as a result of the 
insertion of his DDDR pacemaker, secondary to sinus 
bradycardia, for which he is presently service-connected.  

When a veteran contends that his service-connected disability 
had caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Anderson, 
Velez.

In this case, the veteran has been diagnosed as having a 
stroke in November 1995.  In a VA outpatient treatment report 
of December 1995, the examiner indicated that the cause of 
the stroke was unclear.  VA examination report of August 1996 
related that the veteran was status post possible embolic 
cerebrovascular accident (CVA) in November 1995.  At the time 
of the examination, the veteran had no neurological deficits.  
In January 1997, a VA examiner related that the veteran had a 
CVA, secondary to pacemaker insertion.  Because there is a 
diagnosed disability, the veteran is already service-
connected for status post DDDR pacemaker, secondary to sinus 
bradycardia, and the disability that the appellant requests 
service connection for has been linked by competent medical 
evidence to the service-connected disorder, the claim of 
entitlement to service connection for stroke is plausible.  
Based on the foregoing, the claim is well grounded.  


ORDER

Service connection for sleep apnea is denied.

The claim for service connection for a stroke secondary to 
the veteran's service-connected status post DDDR pacemaker is 
well grounded.  


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a stroke secondary to 
his heart disability, the RO must now consider the claim on 
the merits.  Prior to adjudication of the claim on the 
merits, however, the Board finds that additional development 
is warranted to fulfill the duty to assist, including having 
the veteran undergo a VA cardiovascular examination to 
determine the current nature, extent and etiology of the 
residuals of the cerebral vascular accident.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  

However, prior to scheduling such an examination, the RO 
should obtain and associate with the claims file all 
outstanding records of medical treatment of the veteran, to 
include those dated since February 1997 relating to his 
outpatient care at the Augusta, Georgia, VA Medical Center so 
that the physician's review of the veteran's documented 
medical history is complete.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In this regard, the Board observes that in 
prosecuting this claim, in his statements and during his 
November 1997 hearing testimony, the veteran reported that he 
received regular treatment for this disability at that the 
above VA medical facility.  As such, the RO must obtain and 
associate with these outstanding records since records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  In addition, these records might contain diagnostic 
studies and other conclusions that may be determinative in 
the disposition of this claim.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Also before the Board is the veteran's claim for an increased 
rating for his status post DDDR pacemaker.  This disability 
has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7015.  As the veteran's representative has pointed out, 
during the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  62 Fed. Reg. 65219 (1997).  Where, as here, the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In this regard, the General Counsel of VA has 
recently held that where a law or regulation changes during 
the pendency of a claim for an increased rating, VA should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 1991) can be no earlier than the effective 
date of that change.  VA, however, must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claim pursuant to the both criteria 
during the course of the entire appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
The RO, however, has not considered the veteran's claim under 
both the former and revised applicable schedular criteria 
during the entire appeal period.  This action is necessary, 
in the first instance, to avoid any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Furthermore, if the claim is again denied, the RO must 
provide notice to the veteran of the revised applicable 
schedular criteria, and afford him an opportunity to respond 
with argument/evidence.

Based on the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran.  
This specifically includes any 
outstanding VA treatment records from the 
Augusta, Georgia, VA Medical Center, 
dated since February 1997, as well as 
records from any other facility or source 
identified by the veteran.  The aid of 
the veteran in securing any other such 
records should be enlisted, as needed.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
cardiovascular examination to determine 
the etiology of any cardiac and/or 
vascular disorder as well as the current 
severity of his service-connected status 
post DDDR pacemaker.  All indicated 
studies deemed appropriate by the 
examiner must be accomplished, and all 
clinical findings must be reported in 
detail.  The claims file and a copy of 
this REMAND must be made available to the 
examiner in connection with the study so 
that the examination of the veteran is a 
fully informed one. 

With regard to the veteran's claim for 
service connection for a stroke, the 
physician is specifically requested to 
offer opinions as to the following: (a) 
whether  it is at least as likely as not 
that the veteran had a stroke that is 
etiologically related to his heart 
condition, to include the insertion of 
the pacemaker; if there is no etiological 
relationship, then (b) whether it is at 
least as likely as not that the service-
connected heart condition, to include the 
insertion of the pacemaker, aggravates 
the residuals of the cerebral vascular 
accident; and, if so, (c) the level 
of disability that is attributable to 
such aggravation.  The examiner must 
provide the complete rationale underlying 
any conclusions drawn or opinions 
expressed, citing, where necessary, to 
specific evidence in the record.

With regard to the veteran's claim for an 
increased rating for his service-
connected heart disability, the physician 
should identify all cardiovascular 
symptoms that are attributable to the 
service-connected heart disability.  
Thereafter, the examiner should 
specifically indicate whether the veteran 
has Stokes-Adams attacks several times a 
year despite the use of medication or 
management of the heart block by a 
pacemaker or if the veteran has more than 
one episode of acute congestive heart 
failure in the past year; or workload of 
greater than 3 METS but not greater than 
5 METS; results in dyspnea fatigue, 
angina, dizziness, or syncope, or there 
is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 
complete rationale for any opinion 
offered must be presented.  The 
examination report should be typed.

3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development has been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the requested development is 
complete, the RO should readjudicate the 
veteran's claims.  In considering the 
veteran's increased rating claim, the RO 
should on the basis of both the former 
and revised criteria for evaluating 
cardiovascular disability.  Further, in 
light of the veteran's contention, the RO 
must specifically consider whether the 
case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating 
for the veteran's heart disability.  The 
RO should make these determinations based 
on the relevant evidence of record, and 
all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand.  The RO should 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement if the 
case (SSOC) and then be afforded a 
reasonable opportunity to respond.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish 
additional evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	STEVEN D. REISS
	Member, Board of Veterans' Appeals


 



